40 U.S. 125 (____)
15 Pet. 125
ARCHIBALD K. SMITH, PLAINTIFF IN ERROR,
v.
ALFRED CLAPP, DEFENDANT IN ERROR.
Supreme Court of United States.

*126 The case was argued by Mr. Key, for the plaintiff; and by Mr. Test, for the defendant.
*127 Mr. Justice M`KINLEY delivered the opinion of the Court.
This is a writ of error to the Circuit Court for the Southern district of Alabama. The defendant in error, who was plaintiff in the Court below, sued out a capias ad respondendum against the plaintiff in error, and one Neill Munn, directed to the marshal of the district; who returned that he had executed it upon Smith, and that Munn was not found. Whereupon, the plaintiff discontinued the suit against Munn, and filed his declaration, and proceeded to judgment against Smith. When the cause was called for trial, Smith withdrew his plea, previously filed, and suffered judgment to pass against him by nil dicit.
To reverse this judgment, the plaintiff in error relies upon the following grounds: First, There is no averment in the declaration that Munn was a citizen of Alabama. Second, It is not shown that John Barge, to whom the note was payable, was competent, under the eleventh section of the judiciary act of 1789, to maintain a suit in his own name. Third, The judgment is for more than the amount of the note and interest.
The first objection proceeds on the ground that the note and action being joint, the Court could not entertain jurisdiction of one defendant, unless it were shown that the other was also a citizen of Alabama. By a statute of Alabama, it is enacted that every joint promissory note shall be deemed and construed to have the same effect, in law, as a joint and several promissory note. And whenever a writ shall issue against any two or more, joint, or joint and several drawers of a promissory note, it shall be lawful at any time, after the return of the writ, to discontinue such action against any one or more of the defendants on whom the writ shall not have been executed; and to proceed to judgment against the others. Akins' Digest, 267, 268.
This statute converts a joint into a several promissory note; and enables the holder to maintain an action against any one of more of the makers. No doubt can be entertained, therefore, of the right of the plaintiff to have maintained the suit against *128 Smith alone. And the joint action having been severed, according to the statute, by the return of the marshal, there can be as little doubt of his right to proceed against Smith, as though Munn had not been named in the writ. In the writ it was stated that both Smith and Munn were citizens of Alabama, and had the writ been served on both, the plaintiff might have declared against both, without averring their citizenship; and unless the defendants had pleaded the variance between the writ and declaration, in abatement, he could not afterwards take advantage of it, in arrest of judgment; nor assign it for error. The defendant, Smith, having appeared, and pleaded to the action, and at the trial having withdrawn his plea, this Court can take no notice of any matter of abatement in the writ, or declaration. And, therefore, if it had been necessary to aver the citizenship of Munn, who could no longer be considered a party to the suit, the fact of his being a citizen of the state of Alabama, appearing in the writ is sufficient for all purposes of jurisdiction in this Court. Bradstreet v. Thomas, 12 Peters, 60.
The only question arising under the second ground of objection is, whether the assignment of the note was by endorsement, or by delivery; and this depends entirely upon the statute law of Alabama. By the act of 1812, all bonds, obligations, bills, single and promissory notes may be assigned by endorsement; and the assignee may maintain a suit thereon in his own name. Akins' Digest, 328, sect. 6. This section contains other provisions which are not material to this case. By the act of 1833, all the provisions of the above recited section are extended to promissory notes made payable to a certain person, or bearer, to a fictitious person or bearer, or to a bearer only; but it is provided, that nothing therein contained shall prevent the assignment of such note by delivery merely, so as to authorize the assignee to sue in his own name. Akins' Digest, 330, sec. 18.
The averment in the declaration is, that the said John Barge, to whom, or to the bearer of said promissory note, payment of the said sum of money, therein specified, was to be made, after the making of the said promissory note, and before the payment of the said sum of money therein specified, to wit, on the 1st day of December, 1836, at the Southern district of Alabama aforesaid, duly assigned over and delivered the said promissory *129 note to the said plaintiff, who then and there became bearer and was and still is the bearer thereof, and entitled to demand and receive said sum of money, &c. It is obvious that this assignment was by delivery merely, and not by endorsement, which must be in writing. The intention of the averment is to show that the plaintiff was within the proviso of the act, and had a right to sue in his own name. It is clear that he sues in the character of bearer of the note; and consequently he is not an assignee within the meaning of the eleventh section of the judiciary act of 1789. Bank of the Commonwealth of Kentucky v. Wistar, 2 Peters, 318.
If any mistake occurred in the Court below, in calculating the interest due on the note, that is a proper subject of correction in that Court. By a statute of Alabama, the Court of original jurisdiction may correct any clerical error or misprision in the calculation of interest, or other mistake of the clerk, at any time within three years from the rendition of the judgment. Akins' Digest, 266. The note in this case is no part of the record; this Court cannot judicially know, therefore, when the interest commenced running: the third ground relied on by the plaintiff here, ought, therefore, to have been brought before the Court below, and may yet be brought before it; and if it shall there appear that any mistake has been made, it can be corrected.
The judgment of the Circuit Court is affirmed, with costs.